Citation Nr: 0934551	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-38 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to a compensable disability rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a May 2008 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, denied service 
connection for tinnitus and continued a noncompensable rating 
for bilateral hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Tinnitus was not noted in service; the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the Veteran's service or to any event therein.

2. It is not shown that at any time during the appeal period 
the Veteran had hearing acuity worse than Level II in the 
right ear or worse than Level I in the left ear.


CONCLUSIONS OF LAW

1. Service connection for bilateral tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2. The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 
6100, 4.86 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim seeking service connection, he 
was advised of VA's duties to notify and assist in the 
development of his claim prior its initial adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A 
September 2007 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for 
providing.  In compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), it also informed the Veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

Regarding the matter of the rating for bilateral hearing 
loss, the Veteran was also advised of VA's duties to notify 
and assist in the development of this claim prior to its 
initial adjudication.  A September 2007 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In accordance with Vazquez-Florez 
v. Peake, 22 Vet. App. 37, 43-44 (2008), a June 2008 letter 
notified him that to substantiate an increased rating claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that such worsening 
has on his employment and daily life.  It explained that 
should an increase in disability be found, a disability 
rating would be determined by applying relevant Diagnostic 
Code criteria, based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  It also provided examples of the types of 
relevant medical and lay evidence that the Veteran could 
submit (or ask the Secretary to obtain) to establish 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  The claim was readjudicated 
after all critical notice was issued.  See November 2008 
statement of the case (SOC) and February 2009 supplemental 
SOC.  The Veteran is not prejudiced by this process, and it 
is not alleged otherwise.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in October 
2007 and November 2007 with an addendum opinion in January 
2009.  

In the Veteran's June 2008 notice of disagreement and 
December 2008 VA Form 9, substantive appeal, he stated that 
he was advised by the November 2007 VA examiner that a 
magnetic resonance imaging (MRI) scan was needed to properly 
evaluate his tinnitus, and that he was referred to his 
primary care physician for the scheduling of such 
examination.  An MRI of the internal auditory canals (IACs) 
was scheduled; however, on the day of his appointment, the 
machine was broken, and he was never rescheduled for an MRI.  
This matter was referred to the November 2007 VA examiner for 
clarification and, in a January 2009 addendum opinion, he 
wrote that it was his understanding that the Veteran's 
primary care physician ordered an MRI scan of the IACs to 
rule out an acoustic neuroma, possibly involving the left 
ear.  He then noted that an MRI study would be "irrelevant 
to [his VA examination] and would not relate to any potential 
rating."  As such, an MRI study of the Veteran's ears was 
not performed in conjunction with his VA examinations.

The Veteran has not identified any other pertinent evidence 
that remains outstanding and in a March 2009 statement 
indicated that he did not have any more information or 
evidence to submit to support his claim.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The Veteran's DD 214 reflects that he served as a Hawk 
missile crewman.  His STRs are silent for any complaints, 
findings, treatment, or diagnosis relating to tinnitus.  They 
do show that in November 1967, he sustained a small, central 
traumatic perforation of the right tympanic membrane; no 
treatment was prescribed.  In December 1968, the Veteran 
complained of slight otitis externa.  On January 1969 service 
separation examination, the ears were normal on clinical 
evaluation; spoken and whispered voice testing showed that 
the Veteran's hearing acuity was normal (15/15).  His 
contemporaneous report of medical history noted that he 
occasionally had running ears with no sequelae.

VA audiological evaluations conducted in August 1975, October 
1992, October 1997, and May 1999 are silent for any 
complaints, findings, treatment, or diagnosis of tinnitus.

Private audiological evaluations conducted at the Impact 
Hearing Conservation, Inc. in October 1987 and at St. 
Joseph's Hospital and Health Center in April 1998 are silent 
for any complaints, findings, treatment, or diagnosis of 
tinnitus. 

VA outpatient treatment records from March 2006 to December 
2008 are silent for any complaints, findings, treatment, or 
diagnosis of tinnitus.  They note that the Veteran has a 
history of bilateral hearing loss and wears hearing aids.  In 
April 2006, the Veteran presented to the audiology clinic for 
a hearing aid evaluation.  Otoscopy revealed clear external 
auditory canals in both ears.  Puretone test results revealed 
mild to severe sensorineural hearing loss in the right ear 
and mild to moderate-severe sensorineural hearing loss in the 
left ear.  Word recognition ability was "excellent" in both 
ears.  

On October 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
65
75
LEFT
25
35
30
45
60

The average puretone thresholds were 63 decibels, right ear, 
and 43 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  

On November 2007 VA examination, the Veteran complained of 
constant tinnitus and reported that it had started one year 
earlier and was increasing in severity.  He denied any 
significant postservice noise exposure, reporting that he had 
worked as an accountant following his military service and 
did not shoot or hunt recreationally.  On otologic 
examination, the Veteran's external auditory canals in both 
ears were normal.  Both tympanic membranes exhibited 
tympanosclerosis, although both tympanic membranes were 
intact.  The examiner reviewed the Veteran's claims file, 
including his STRs and an August 1975 VA audiological 
evaluation, and noted that, over the past 10-12 years, there 
had been a significant decline in audiometric evaluations in 
both ears, particularly in the right ear.  The following were 
diagnosed: moderate to severe sensorineural hearing loss in 
the right ear; mild to severe sensorineural hearing loss in 
the left ear, and predominantly right-sided constant tinnitus 
of approximately one year's duration with significant 
progression over the past 4-5 months.  

Regarding the matter of tinnitus, the November 2007 VA 
examiner observed that following the minimal threshold shift 
noted at the 4000 Hz level in 1975 (which was most likely 
related to the Veteran's noise exposure in service), there 
was an additional significant loss of hearing progression 
shown over the past decade, particularly in the right ear.  
The examiner determined that this post-1975 progression of 
hearing loss was of an uncertain etiology, noting that, 
according to the American College of Occupational Medicine 
Noise and Hearing and Conservation committee, noise-induced 
hearing loss did not progress once noise exposure was 
stopped.  He also indicated that the perforation of a 
tympanic membrane in the distant past would have little, if 
any, bearing on any decline in the audiometric thresholds.  
Therefore, in his opinion, it was "less likely than not" 
that the Veteran's tinnitus was related to the audiometric 
threshold shift noted while on active duty, to his military 
occupational specialty as a Hawk missile crewman, or to the 
November 1967 perforation of the right tympanic membrane.

C.	Legal Criteria and Analysis

Service connection for tinnitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran has tinnitus as such 
disability was diagnosed on November 2007 VA examination.  As 
the Veteran served as a Hawk missile crewman, it is also not 
in dispute that he was exposed to noise trauma in service.  
STRs also show that in November 1967, the Veteran sustained a 
perforation in his right tympanic membrane.  [Notably, the 
Veteran is service-connected for bilateral hearing loss and a 
perforation of the right tympanic membrane.]  What he must 
still show to establish service connection for tinnitus is 
that it is related to his service, to include the noise 
exposure and/or tympanic membrane perforation therein.  There 
is no competent evidence in the record that supports the 
Veteran's allegation that there is such a nexus.

The Veteran's STRs, including his service separation 
examination report, are silent as to tinnitus.  The earliest 
documentation of tinnitus of record is the November 2007 VA 
examination.  The examiner opined that the Veteran's tinnitus 
was "less likely than not" to be related to his service, to 
include the audiometric threshold shift noted therein [for 
which the Veteran has been granted service connection for 
bilateral hearing loss], his noise exposure therein as a Hawk 
missile crewman, or the perforation of his right tympanic 
membrane.  This opinion was based on the Veteran's personal 
account that his tinnitus began one year prior to the VA 
examination.  The examiner also explained that an August 1975 
VA audiological evaluation showed minimal threshold shifts 
that were likely representative of hearing loss related to 
his noise exposure in service.  However, the record also 
showed that in the decade following this evaluation, the 
Veteran had a significant amount of asymmetric hearing loss.  
This subsequent progressive hearing loss was of an 
"uncertain etiology" and not related to his in-service 
noise trauma, as studies showed that noise-induced hearing 
loss did not progress once exposure to noise was stopped.  
For these reasons, the Veteran's tinnitus was not related to 
his service.  As this opinion was by an otolaryngologist (who 
would be qualified to provide it), was based on a complete 
factual background of the Veteran's service medical history 
and postservice clinical data record, and included an 
explanation of the rationale for his opinion, it has 
substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  

The Veteran claims that his tinnitus is related to his 
service.  While he may be competent to report symptoms he 
experiences, including ringing in his ears (see Barr v. 
Nicholson, 21 Vet. App. 303 (2007)), he is not competent to 
opine regarding a nexus between his tinnitus and noise 
exposure in service.  He is a layperson and lacks the 
training to opine regarding medical etiology; this is a 
question that is medical in nature and not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007.  

It is also noteworthy that the record shows that, during the 
Veteran's November 2007 VA examination, he reported that his 
tinnitus had started one year earlier; approximately 37 years 
after service.  Significantly, when there is a lengthy period 
of time between service and the earliest postservice clinical 
documentation of the disability for which service connection 
is sought, that is of itself a factor for consideration 
against a finding that the disability may be related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated 
by service).

The preponderance of the evidence is against a finding of a 
nexus between the Veteran's tinnitus and his service/noise 
trauma therein, and against this claim.  Accordingly, the 
claim must be denied.




Increased rating for bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  The RO has not 
assigned staged ratings for bilateral hearing loss; a 
noncompensable rating has been assigned for the entire appeal 
period.  As no show entitlement to a have been consistent 
throughout, staged ratings are not indicated.  

In April 2006, the Veteran had an audiometric test as part of 
a hearing aid evaluation.  However, the puretone thresholds 
of this evaluation were not reported.  Instead, it was noted 
that the Veteran had mild to severe sensorineural hearing 
loss in the right ear, mild to moderate-severe sensorineural 
hearing loss in the left ear, and "excellent" speech 
recognition scores in both ears.

The only audiometry report of record suitable for rating 
purposes is that on October 2007 VA examination, when average 
puretone thresholds were 63 decibels, right ear, and 43 
decibels, left ear.  Speech discrimination was 96 percent 
bilaterally.  Under Table VI, such hearing acuity constitutes 
II hearing in the right ear and Level I hearing in the left.  
Under 38 C.F.R. § 4.85, Table VII, such hearing acuity 
warrants a noncompensable rating under Code 6100.  The 
October 2007 VA audiometry did not show an exceptional 
pattern of hearing that would warrant rating the disability 
under the alternate criteria in Table VIA.

The Veteran's lay assertions that his hearing impairment has 
been, and is, greater than reflected by a noncompensable 
rating are insufficient to establish this is so.  While he is 
competent to describe the impact of his hearing acuity on his 
daily life, as a layperson, he is not competent to establish 
the level of hearing disability by his own opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As 
noted, the evaluation of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating.  See Lendenmann, supra.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's bilateral 
hearing loss is exceptional or that schedular criteria are 
inadequate (the measured levels of hearing acuity are 
encompassed entirely by the schedular criteria).  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.  

The preponderance of the evidence is against a compensable 
rating for bilateral hearing loss.  The reasonable doubt 
doctrine is not for application and the claim must be denied.


ORDER

Service connection for bilateral tinnitus is denied.

A compensable disability rating for bilateral hearing loss is 
denied.


____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


